DETAILED ACTION
This Allowance is in response to the above identified patent application filed February 18, 2021.  Claims 1 – 18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to anticipate or show in combination all the features of applicant’s invention: 
With respect to Claims 1, 11 & 17, a novel golf bag harness apparatus,  
padded lumbar support; 
padded hip belt; 
first and second padded shoulder straps; 
a length adjustable first cinching strap having a first end that links a first end of the first padded shoulder strap to an upper end of the padded lumbar support and having a second end that links a second end of the first padded shoulder strap to at least one of the padded lumbar support and the padded hip belt; 
a length adjustable second cinching strap having a first end that links a first end of the second padded shoulder strap to the upper end of the padded lumbar support and having a second end that links a second end of the second padded shoulder strap to at least one of the padded lumbar support and the padded hip belt; 
a length adjustable cinching chest strap interconnecting the first and second shoulder straps;
a length adjustable third cinching strap having a first end linked to the upper end of the padded lumbar support, a second end linked to the padded hip belt, and a mid-portion coupled to a first half of a belt buckle; 
a length adjustable fourth cinching strap having a first end linked to the upper end of the padded lumbar support, a second end linked to the padded hip belt, and a mid-portion coupled to a second half of a belt buckle; 
a first interconnecting strap having a first end linked to the upper end of the padded lumbar support and a second end adapted to couple to a golf bag; 
a second interconnecting strap having a first end linked to the upper end of the padded lumbar support and a second end adapted to couple to the golf bag; 
a third interconnecting strap having a first end linked to the padded hip belt and a second end adapted to couple to the golf bag; and -12-WO 2020/041166PCT/US2019/047004 
a fourth interconnecting strap having a first end linked to the padded hip belt and a second end adapted to couple to the golf bag.
	
(U.S. Patent Number 9,155,374 B2) to Kacmarcik discloses the golf bag harness apparatus (10); lumbar support (26); padded hip belt (18); first and second padded shoulder straps (22L & 22R) (See Figures 1A & 1B); 
a length adjustable first cinching strap (58L, 59L & 62L) having a first end that links a first end of the first padded shoulder strap (22L) and having a second end (See Figure 3A); 
a length adjustable second cinching strap (58R, 59R & 62R) having a first end that links a first end of the second padded shoulder strap (22R) and having a second end (See Figure 3A); 
a length adjustable cinching chest strap (24) interconnecting the first and second shoulder straps (22L & 22R) (See Figures 1A & 3A);
a first interconnecting strap (28L) having a first end linked to the upper end of the lumbar support (26) and a second end adapted to couple to a golf bag (16L); 
a second interconnecting strap (28R) having a first end linked to the upper end of the lumbar support (26) and a second end adapted to couple to the golf bag (16R) (See Figures 1B, 2A & 3A). 
However, Kacmarcik does not disclose explicitly disclose a padded lumbar support; 
a second end of the length adjustable first cinching strap (58L & 59L) that links a second end of the first padded shoulder strap to at least one of the lumbar support (26) and the padded hip belt (18);
a second end of the length adjustable second cinching strap (58R & 59R) that links a second end of the second padded shoulder strap to at least one of the lumbar support (26) and the padded hip belt (18); 
a third interconnecting strap having a first end linked to the padded hip belt and a second end adapted to couple to the golf bag; and -12-WO 2020/041166PCT/US2019/047004 
a fourth interconnecting strap having a first end linked to the padded hip belt and a second end adapted to couple to the golf bag.

(U.S. Patent Number 7,337,935 B1) to Glanville discloses the golf bag harness apparatus (400), padded lumbar support (404 & 440); padded hip belt (450); first and second padded shoulder straps (i.e. Left & Right (408) in Figure 4A),
a length adjustable first cinching strap (i.e. Left Strap below (408) in Figures 4A) having a first end that links a first end of the first padded shoulder strap (i.e. Left (408) in Figure 4A) and having a second end that links a second end of the first padded shoulder strap (i.e. Left (408) in Figure 4A) to at least one of the padded lumbar support (404 & 440) and the padded hip belt (450); 
a length adjustable second cinching strap (i.e. Right Strap below (408) in Figure 4B) having a first end that links a first end of the second padded shoulder strap (408) and having a second end that links a second end of the second padded shoulder strap (i.e. Right (408) in Figure 4BA) to at least one of the padded lumbar support (404 & 440) and the padded hip belt (450) (See Figure 4B); 
a first interconnecting strap (i.e. Upper (430) in Figures 4A & 4B) having a first end linked to the padded lumbar support (i.e. Lower Portion (404) in Figures 4A & 4B) and a second end; 
a second interconnecting strap (i.e. Lower (430) in Figures 4A & 4B) having a first end linked to the padded lumbar support (i.e. Lower Portion of (404) in Figures 4A & 4B) and a second end; 
a third interconnecting strap (i.e. Upper (432) in Figures 4A & 4B) having a first end linked to the padded hip belt (450) and a second end; and -12-WO 2020/041166PCT/US2019/047004 
a fourth interconnecting strap (i.e. Lower (432) in Figures 4A & 4B) having a first end linked to the padded hip belt (450) and a second end.
However, Glanville does not explicitly disclose the length adjustable first cinching strap (i.e. Right Strap below (408) in Figures 4A) having the first end that links the first end of the first padded shoulder strap (i.e. Left (408) in Figure 4A) to an upper end of the padded lumbar support (404 & 440);
the length adjustable second cinching strap (i.e. Right Strap below (408) in Figure 4B) having the first end that links the first end of the second padded shoulder strap (408) to the upper end of the padded lumbar support (404 & 440);
a length adjustable cinching chest strap interconnecting the first and second shoulder straps;
a length adjustable third cinching strap having a first end linked to the upper end of the padded lumbar support, a second end linked to the padded hip belt, and a mid-portion coupled to a first half of a belt buckle; 
a length adjustable fourth cinching strap having a first end linked to the upper end of the padded lumbar support, a second end linked to the padded hip belt, and a mid-portion coupled to a second half of a belt buckle; 
the first end of the first interconnecting strap (i.e. Upper (430) in Figures 4A & 4B) linked to the upper end of the padded lumbar support (i.e. Lower Portion of (404) in Figures 4A & 4B) and the second end of the first interconnecting strap (i.e. Upper (430) in Figures 4A & 4B) adapted to couple to the golf bag (498);
second interconnecting strap (i.e. Upper (430) in Figures 4A & 4B) linked to the upper end of the padded lumbar support (i.e. Lower Portion of (404) in Figures 4A & 4B) and the second end of the second interconnecting strap (i.e. Lower (430) in Figures 4A & 4B) adapted to couple to the golf bag (498);
the second end of the third interconnecting strap (i.e. Upper (432) in Figures 4A & 4B) adapted to couple to the golf bag (498);
the second end of the fourth interconnecting strap (i.e. Lower (432) in Figures 4A & 4B) adapted to couple to the golf bag (498).
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734